internal_revenue_service appeals_office date feb g number release date certified mail dear department of the treasury employer_identification_number person to contact employee id number tel fax uil codes this is a final adverse determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in sec_501 of the code we made the adverse determination for the following reason s you have not demonstrated that you operated exclusively for an exempt_purpose as described in section c sec_1_501_c_3_-1 provides that an organization is not operated exclusively for exempt purposes unless it serves a public rather than a private interest you operated for the benefit of the private interests of your officers through providing business referrals sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily on activities which accomplish one or more of such exempt purposes specified in sec_501 you did not operate exclusively to serve a charitable purpose because your services for individuals are not limited to a charitable_class contributions to your organization are not deductible under sec_170 of the code you're required to file federal_income_tax returns on form_1120 u s_corporation income_tax return or form_1041 u s income_tax return for estates and trusts mail your form to the appropriate internal_revenue_service center per the form’s instructions you can get forms and instructions by visiting our website at www irs gov forms-pubs or by calling 800-tax-form we'll make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you in a separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in either e e united_states tax_court the united_states court of federal claims the united_states district_court for the district of columbia you must fife a petition or complaint in one of these three courts within days from the date we mailed this determination_letter to you contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment you can write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc note we will not delay processing income_tax returns and assessing any taxes due even if you file petition for declaratory_judgment under sec_7428 of the code please refer to the enclosed publication how to appeals an irs determination on tax -exempt status for more information about the appeals process you also have the right to contact the taxpayer_advocate_service tas tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you if you qualify for tas assistance which is always free tax will do everything possible to help you visit www taxpayeradvocate irs gov or call tas assistance is not a substitute for established irs procedures such as the formal appeals process tas cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court if you have any questions contact the person at the top of this letter sincerely appeals team manager enclosure publication feb date employer id number contact person iid number contact telephone number contact fax number vil department of the treasury internal_revenue_service irs p o box cincinnati oh legend b date c state d state h program j individual k individual l company m company n dollars amount p dollars amount q dollars amount r dollars amount s dollars amount t dollars amount u dollars amount v dollars amount x dollars amount y dollars amount z dollars amount dear we considered your application_for recognition of exemption from federal_income_tax under sec_301 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated in the state of c on b your articles in incorporation state in part that you were formed to provide economic aid resources and literacy to distressed homeowners victimized by the foreclosure epidemic plaguing america you will provide a myriad of services to help america’s homeowners who are struggling with mortgage debt to get relief your purpose is to help each client and or family preserve the american dream of homeownership you provided a receipt indicating that you had used a particular service company located in the state of c to file your application_for exemption you operate in the state of d the receipt included a statement from the service provider that they pledge to do all they can to provide you with one-stop convenience and a full spectrum of services to help you protect your assets and maximize your profits you paid this service provider a certain dollar amount for their services your bylaws state that you will provide resources recovery and a resolve to homeowners facing foreclosure your primary purpose is to help homeowners preserve homeownership which has been fractured by catastrophic foreclosure your bylaws also include a conflict of interest policy which states in part that no employee officer director or agent shall participate in the selection award or administration of a contract where to his or her knowledge the employee officer director or agent or his or her immediate_family or partner has a financial interest the financial interest must be fully disclosed to the board prior to the selection process if the board in its sole and absolute discretion determines that there is a potential contract of interest permission shall be denied the bylaws state that a person has a financial interest either directly or indirectly through business investment or family if there is e e e an ownership or investment_interest in any entity with which you have a transaction or arrangement a compensation arrangement with you or with any entity or individual with which you have a traction or arrangement or a potential ownership or investment_interest in or compensation arrangement with any entity or individual with which you are negotiating a transaction or arrangement you indicated on form_1023 that none of your officers are related through business or family relationships and that you do not have any business relationship with any of your officers we asked for additional information about any past or present board members officer or key employees who has served on the board_of any organization with whom you do business has an ownership_interest in any for-profit entity that business with you or who would otherwise be treated as a disqualified_person relationship with you to this you simply responded regarding the ownership_interest in for-profit entities we asked you to explain the nature of the e e j-relationship to you - secretary and director k--relationship to you - president you omitted the names of the for-profit organizations in which j and k have an interest you further stated that you have no directors who receive a financial benefit either directly or indirectly through your activities you also asserted that none of your directors have special knowledge or expertise in credit or financial education are public officials or are community leaders in our second inquiry we asked for resumes of your current officers directors and or trustees to this you provided very little detail you indicated that k’s employment includes m and an investment_company j’s employment includes m a third director was also included you said this individual is k’s father you will make referrals to two entities m and l m is a real_estate investment_company and l is a real_estate brokerage firm initially you did not mention any relationship between you and m however we then sent you - letter rev - catalog number 47630w public information from the internet which states that m was formed jointly by j and k in response to this you stated that two of your officers have a business relationship and have an ownership_interest in m this contradicts prior in formation submitted you will have a homeowner foreclosure bailout program this program will benefit the following e e homeowners by making their home affordable or by relocating them to more affordable housing the community by keeping neighborhoods beautiful and stabilizing the housing market in neighborhoods by attempting to halt mass foreclosures and thus averting depreciating home values and the economy by stimulating economic growth through job creation and reducing housing vacancy and loss you described one of your programs as a cash purchase program you will acquire foreclosed real_estate from homeowners short_sales and reo bulk purchases at a purchase rehab homes and relocate displaced victims of foreclosure into more affordable housing percent discount your strategy will be to another one of your programs is called h which is designed to give homeowners an out with benefits and without liability hassle or endless paperwork you assist homeowners down the road of charitable giving by having them donate their property to you so that you can house veterans single parents with children _ years of age and younger disabled persons and more your employees will guide clients down the road to foreclosure recovery and enjoying life after debt this will be achieved by counseling each homeowner on their specific situation and needs determining their eligibility for available programs and funding create a plan based on their preference to keep sell or donate their home clients provide you with basic financial information as well as information regarding their current mortgage debt you will facilitate the process from beginning to end for the home retention liquidation or donation services in return clients will be afforded the following benefits supported by the financial endorsements you receive to gift clients up to x dollars towards saving their home you anticipate _ participants the first year y dollars to z dollars for doing a short_sale you anticipate z dollars for donating their property you anticipate four participants the first year participants the first year or refer clients attempting to save their home from foreclosure by permanently modifying their existing mortgages to third-party companies that are authorized by the department of justice and have a bond on file with the secretary of state to obtain an analysis report outlining the specific requirements for them to obtain the best possible loan modification protect clients from unlawful foreclosure prevention and or mortgage scams by filing a claim with the department of justice to recover any monies they lost as victims of a foreclosure relief scam by another company and or individual s loans grants and or gifts will be used to assist participants in addition to you extending employment opportunities to those in need of supplementing their income by getting another job letter rev catalog number 47630w provide temporary financial assistance to homeowners experiencing short-term unforeseeable situations lasting only -s months situational hardships to pay their mortgage and or reinstate their home loan that is in default and between days past due fund the investment capital requirement to allow you to be the liaison between investors by creating jobs that will a allow unemployed yet aspiring homeowners to achieve the american dream of home ownership by maintaining gainful employment with job security assist struggling homeowners with preserving the american dream by supplementing their incomes with gainful employment to make their mortgage more affordable until permanently modified and further exfoliate the economic turmoil fueling the cyclic epidemic of foreclosure b c your initial application stated that your financial assistance criteria is as follows the subject property is located in specific counties in the state of d original loan amount n dollars or less and income per month gross p dollars or less we later asked for some additional information regarding your programs in response to our inquiry you indicated the homeowner’s qualifications are as follows e gross annual income limit r dollars or less for individuals gross annual income limit s dollars or less for couples net_worth q dollars or less or q dollars or less in total assets have and meet documented hardship limits have sufficient income to sustain a modified mortgage if retention of the property is the goal have qualifying sources of income for clients that want to keep their home the property must be located in the united_states and to qualify for a mortgage the homeowner must be serviced by a participating servicer if they want to keep the property must not be a heloc credit_union loan or private lender loan and be in active foreclosure status have a pending trustee or auction sale date scheduled or be facing a pending pre- foreclosure in your response to our second inquiry you provided the guidelines which you consider for approval the total monthly household_income maximums are as follows one adult household monthly income - v dollars two adult household monthly income - v dollars times two and three plus adult household monthly income - v dollars times three you said that if the client’s income exceeds these amounts they will not be approved for funding however if they are facing foreclosure and they are eligible to receive assistance from one of your relocation specialists as a courtesy you will provide customer service and administrative support we then asked for a clarification of the discrepancy between the criteria from your application and your tesponse to our questions you said to disregard the initial criteria as it is no longer applicable letter rev catalog number 47630w you provided copies of your brochures one of them states that you have many relocation assistance services and tools available through your network you offer a full-service relocation program to qualifying homeowners working with industry professionals approved through your network you also have an all- inclusive moving package which includes packing loading unloading of household_items furniture to storage or to a new residence with transportation costs and labor included and settling in the brochures also state that you provide up to t dollars per homeowner when selling a property through one of your approved agents and brokerages you provided a script for your outbound pre-foreclosure calls there is a place on the script for the property address and it indicates which employee is assigned to make the call the caller states that they are the intake counselor and they are calling to see how they can help them avoid the pending foreclosure on their property if the individual is interested in your services you continue by explaining who you are and what you do that includes helping get them pre-qualified for a loan modification refinance of their existing loan or referring them to one of your network providers who can purchase the home from them without charging a real_estate brokerage fee or any other fees you provided prints from your website your website states that the reader can get approved for free money it further states that you offer y dollars to u dollars in relocation assistance and x dollars toward loan modification you will stabilize the housing market by purchasing abandoned properties and selling and or renting them to reduce vacancy and loss you will also acquire rehabilitate and then sell distressed properties to eliminate eyesores and problem properties to keep your communities beautiful and home values consistent in doing so you will create jobs for unemployed and or underemployed persons by employing them to rehabilitate these properties acquired to stimulate economic growth with tax revenues you will create various jobs employing diréctors managers human resource personnel social workers computer programmers and it staff marketing personnel accountants construction workers researchers and many other skilled workers you will also create jobs through your trade training program this program will recruit unskilled unemployed individuals and have your employed skilled construction workers and educators to teach them a trade once they graduate this program you will employ these newly trained workers inthe _ trade they learned you will accomplish this by meeting the greater needs in our communities and using foreign investment private resources donations government subsidies and direct grant support dollars to ensure the job stability for our employees in their perspective positions you will use innovation coupled with eliciting the ‘best practices of stable and thriving businesses to ensure your efficacy by providing services and resources the government does not and or no longer provides and employ people to facilitate these innovations and services in response to our first request for additional information you stated that all services by the following employee categories including all members of the board_of directors will be donated volunteer-based services with no compensation administrative staff processor counselor case manager relocation specialist program coordinator donations coordinator and bookkeeper the only employee that will be compensated is the program manager that employee will be paid a fair market hourly rate for the like-kind service in a for-profit company you said there will be no arms-length bargaining to determine the salary your budgets provided no expenses for salaries you also provided the following _ training your counselors must have high school diploma or its equivalent and some college no other formal education required as they are trained on the-job experience your counselors must have familiarity or experience with computers e letter rev catalog number 47630w e e training your counselors receive before their employment with you communications course information systems one week on-the-job training in daily operations administration your systems ' introductory course to foreclosure processes and options for homeowners by state and phone etiquette training training your counselors receive during their employment with you fundraising course time management skills advertising and marketing and for unqualified counselors that remain interested in earning their employment with you training includes high school vocational education programs that teach office skills and keyboarding in response to a second letter seeking additional information you said that all ona -year minimum commitment to of your staff are volunteers if the client is buying a new home you confirm that they wish to use an authorized real_estate service eg l hires their own real_estate agent or works with you to set up property sales alerts when grant funding is awarded to a client you pay all associated moving services fees directly to the vendor s on behalf of the client otherwise the client is fully responsible to pay for all of the moving costs if the client receives one of your moving cost stipends then you pay the moving costs up front via the funds available the client must then utilize one of your full service moving partner companies in response to the third request for additional information you stated that you do not have a commitment agreement since resources are provided by third parties and you would only serve the function of a referral resource you will provide referrals for various types of leads seller buyer investor refinance credit repair bankruptcy litigation probate deed-in-lieu and loss mitigation leads m is one of entities selected by you to receive referrals m specializes in stopping foreclosures m buys sells and rents homes you have a transition assistance program that will provide up to t dollars per homeowner this benefit is available to homeowner’s when selling a property through one of your agency-approved agents and brokerages additional services provided include relocation counseling on topics including financial management housing stress management and shipment and storage of household good sec_2 assistance in locating affordable housing at the destination location referral to credit repair agency for financial education services and credit rebuilding referral to transition assistance programs all-inclusive moving packing loading unloading of household_items furniture to storage or your new residence with transportation costs and labor included and settling in and financial assistance and additional information on moving costs housing child care spousal employment and managing the emotional effects of relocation you have assisted more than clients find an alternative housing solution in the past year you have held no educational seminars or financial workshops in the last year participants in your programs are not required to engage in ongoing educational programs you do not plan to apply to hud for certification as an approved housing counseling agency you also do not plan to apply for funding from the national foreclosure mitigation counseling program the budgets you submitted indicate you anticipate grossly insufficient revenue to cover your expenses when we asked about this deficiency you said it was definitely a typographical error you then without more said letter rev catalog number 47630w you hope this addresses the error and that all questions have been satisfactorily answered you did not provide revisions to the budgets which you assert were incorrect you said that the bulk of your fundraising - income will be received from rents paid_by the beneficiaries of your services in furtherance of your mission the proposed budgets you provided with form_1023 include revenue received for services performed in response to our first letter seeking additional information you stated you do not charge fees for services you anticipate a large amount of your revenue will be received from government grants although you included very little in your proposed budgets law sec_501 of the code provides an exemption for corporations organized and operated exclusively for religious charitable scientific literacy or educational_purposes no part of the net_earnings of which inures to the benefit of any shareholder or individual sec_1_501_c_3_-1 states that to be described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be regarded as exempt if more than an insubstantial part of its activities further a non-exempt purpose sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest to meet the requirements of this subsection an organization must establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the relief of the poor and distressed underprivileged or of the sec_1_501_c_3_-1 provides that the term educational as used in sec_501 of the code relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community revproc_2018_5 2018_1_irb_233 sec_3 states that a determination_letter or ruling on exempt status is issued based solely upon the facts and representations contained in the administrative record the applicant is responsible for the accuracy of any factual representations contained in the application section and its predecessors provides that a favorable determination_letter or ruling will be issued to an organization only if its application and supporting documents establish that it meets the particular requirements of the section under which exemption from federal_income_tax is claimed letter rev catalog number 47630w in better business bureau of washington d c inc v united_states 326_us_179 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in old dominion box co v united_states f2d 4th cir cert_denied 413_us_910 the court held that operating for the benefit of private parties constitutes a substantial non-exempt purpose in consumer credit counseling service of alabama inc v united_states u s t c d d c the court held that an organization that provided free information on budgeting buying practices and the sound use of consumer credit qualified for exemption from income_tax because its activities were charitable and educational they are an umbrella organization made up of numerous credit counseling service agencies these agencies provided information to the general_public through the use of speakers films and publications on the subjects of budgeting buying practices and the sound use of consumer credit they also provided counseling on budgeting and the appropriate use of consumer credit to debt-distressed individuals and families they did not limit these services to low-income individuals and families but they did provide such services free of charge as an adjunct to the counseling function they offered a debt management plan approximately percent of a professional counselor's time was applied to the debt management plan as opposed to education the agencies charged a nominal fee of up to dollar_figure per month for the debt management plan this fee was waived in instances when payment of the fee would work a financial hardship the professional counselors employed by the organizations spent about percent of their time in activities such as information dissemination and counseling assistance rather than those connected with the debt management programs thus the court concluded that each of the plaintiff consumer credit counseling agencies was an organization described in sec_501 as a charitable and educational_organization pius xii academy inc v commissioner t c memo affd 711_f2d_1058 6th cir provides that an organization must establish through the administrative record that it operates as an exempt_organization denial of exemption may be based solely upon failure to provide information describing in adequate detail how the operational_test will be met in solution plus inc v commissioner t c memo the tax_court held that a credit counseling ‘organization was not exempt under sec_501 because it was not organized and operated exclusively for educational or charitable purposes and impermissibly served private interests the organization was formed by an individual with experience selling debt management plans the founder and his spouse were the only members of the organization's board_of directors the organization did not have any meaningful educational program or materials for providing to people who contacted the organization and its financial education seminars for students constituted an insignificant part of the organization's overall activities the tax_court further held the organization would operate for the private interests of its founder because the founder and spouse were the only directors the founder was the only officer and employee and his compensation was based in part on the organization's dmp sales activity levels the organization was a family-controlled business that he personally would run for financial gain using his past professional experience marketing dmps and managing a dmp call center in ohio disability association v commissioner t c memo the tax_court held that the taxpayer's responses to service requests for additional information failed to clarify its purposes and activities and the generalizations did not provide sufficient detail to determine that it would be operated exclusively for exempt purposes therefore the service was justified in denying exempt status letter rev catalog number 47630w application of law you do not meet the operational_test of sec_501 of the code because you are not operating exclusively for educational or charitable purposes as required under sec_1_501_c_3_-1 and sec_1_501_c_3_-1 first you do not provide an educational program for your clients your counseling sessions are used to solicit the information required by third parties in an effort to obtain a loan modification credit repair or other services your interactions with clients do not provide instruction or training useful to the individual and beneficial to the community within the meaning of sec_1_501_c_3_-1 you are distinguishable from the organization described-in consumer credit counseling service of alabama inc you have not held any seminars clinics workshops or other educational programs the only activity that you conduct is collecting information and making third party referrals clients provide you with basic financial information as well as information regarding their mortgage unlike the organization in consumer credit counseling service of alabama inc you do not offer counseling sessions that are structured primarily to improve your clients' understanding of their financial problems or their skills in solving them while your counselor does explain options to the client your main objective is to make referrals communicating with a homeowner to complete an intake sheet is not an educational activity because the communication does not provide a development from the relevant facts that would materially aid a listener or reader in a learning process like the organization in solution plus inc you did not provide evidence that you help clients develop an understanding of the cause of their financial problems or a plan to address their financial problems you provided no evidence that you intend to establish long-term counseling relationships with your clients thus your activities are not educational within the meaning of sec_501 of the code additionally an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest as described in sec_1_501_c_3_-1 d ii the financial assistance you provide to homeowners is not limited to low-income individuals providing individuals cash to donate their homes or other monetary incentives to use your third-party_contacts in order to avoid foreclosure is providing a direct and substantial private benefit to the homeowners oe you are not as described in sec_1_501_c_3_-1 because you are not operated exclusively for purposes specified in sec_501 of the code your activities serve the private interests of two of your officers whose for-profit company m receives referrals from you as held in better business bureau of washington d c inc the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes your activity of providing referrals to a company owned by insiders is a substantial non-exempt purpose therefore you are not exempt under sec_501 furthermore in order to be recognized as exempt under sec_501 of the code we must have a clear and unambiguous understanding of your activities under the standard described in rev_proc we will recognize your exempt status only if you operations are described in sufficient detail to permit a conclusion that you will meet the requirements of sec_501 you have not described your activities clearly or unambiguously and consequently we are unable to conclude that you meet the requirements of sec_501 letter rev catalog number 47630w you have provided contradicting information throughout the process first you stated you had employees but then you said they were largely volunteers you stated no officers or directors have any relationships with one another but then only after public information was shared with you you stated that two of your directors are directors of a for-profit company m which is approved to receive referrals from you the criteria for the homeowners you will assist was inconsistent - although it was never limited to those classified as low-income your budgets lack sufficient revenues to cover expenses and you failed to provide details even when requested the inconsistencies in the information provided did not enhance our understanding of your activities and were not sufficient to determine that you are operated exclusively for exempt purposes as explained in ohio disability association a ruling on exempt status is based solely on facts and representations in the administrative file the additional information you provided did not establish that you are entitled to exempt status as stated in pius xii academy inc an organization must establish through its administrative record that it meets the requirements for exemption because you failed to provide sufficient details in your initial application and the additional information you provided did not meet the statutory and regulatory requirements for exemption you have not established that you meet the requirements for exemption under sec_501 of the code conclusion based on the above facts and analysis you do not qualify for exemption under sec_501 of the code you are not operated exclusively for educational_purposes as described in sec_501 c rather you further the private interests of your officers and individuals that use your services which is a substantial non-exempt purpose additionally the information you provided is inconsistent and lacking sufficient detail therefore you do not qualify for exemption under sec_501 if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the -organization or your authorized representative e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete letter rev catalog number 47630w for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh a you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it letter rev catalog number 47630w if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements enciosure publication letter rev catalog number 47630w
